                                                              JS-6
 1
 2
 3
 4
 5
 6
 7
 8                       UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10                                   WESTERN DIVISION
11   LAMONT GARNER KARRIEM,                   )   Case No. 2:20-cv-05909-GW (JDE)
                                              )
                        Plaintiff,            )   Case No. 2:20-cv-07734-GW (JDE)
12                                            )
13                      v.                    )
                                              )   JUDGMENT
     COUNTY OF LOS ANGELES                    )
14                                            )
     COUNTY, et al.,                          )
15                                            )
                        Defendants.           )
16
17
18         Pursuant to the Order Accepting Findings and Recommendations of the
19   United States Magistrate Judge,
20         IT IS HEREBY ADJUDGED that these actions are dismissed with
21   prejudice as to all federal claims asserted and without prejudice as to all state
22   claims asserted.
23
24   Dated: June 17, 2021
25
                                                  ______________________________
26                                                GEORGE H. WU
27                                                United States District Judge
28
